       Case 5:18-cv-00707-G Document 145 Filed 06/18/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


(1)    JEFF TREVILLION,
       Special Administrator for
       the Estate of MAURICE
       PENDLETON, deceased,

                       Plaintiff,
                                                       Case No.: 18-CV-707-G
v.

(1)    BOARD OF COUNTY
       COMMISSIONERS FOR
       OKLAHOMA COUNTY,
       OKLAHOMA, et al.

                       Defendants.


                             JOINT MOTION TO REOPEN


       Pursuant to this Court’s order (ECF 144), the parties jointly move this Court to

reopen the litigation for the limited purpose of permitting the Court to rule on the following:

(1) the proposed stipulated judgment (ECF 143); and (2) Estate’s motion to approve the

settlement and allocate proceeds (ECF 141).

       WHEREFORE, the parties jointly request the Court grant the motion.

                                       Respectfully submitted,

                                       BRYAN & TERRILL


                                         s/J. Spencer Bryan
                                       J. Spencer Bryan, OBA # 19419
                                       Steven J. Terrill, OBA # 20869
                                       BRYAN & TERRILL LAW, PLLC
                                       3015 E. Skelly Dr., #400
                                       Tulsa, OK 74105
                                       Tele/Fax:       (918) 935-2777
Case 5:18-cv-00707-G Document 145 Filed 06/18/21 Page 2 of 2




                        jsbryan@bryanterrill.com
                        Attorneys for Plaintiff




                        s/Randall Wood
                        Robert S. Lafferrandre, OBA No. 11897
                        Randall J. Wood, OBA No. 10531
                        PIERCE COUCH HENDRICKSON
                        BAYSINGER & GREEN, L.L.P.
                        1109 North Francis Avenue
                        Oklahoma City, Oklahoma 73106
                        Telephone: (405) 235-1611
                        Facsimile: (405) 235-2904
                        Email: rwood@piercecouch.com




                              2
